      Case: 1:19-cv-04565 Document #: 8 Filed: 07/08/19 Page 1 of 1 PageID #:101



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

  Hangzhou Aoshuang E-                               )
  Commerce Co., Ltd.                                 )
                                     Plaintiff,      )   Case No. 1:19-cv-04565
                                                     )
                                                     )   Judge Virginia M. Kendall
                                     v.              )
  The Partnerships and                               )   Mag. Judge Young B. Kim
  Unincorporated Associations                        )
  Identified in Schedule “A,”                        )
                                     Defendants.     )

     Plaintiff’s Ex Parte Motion for Entry of a Temporary Restraining Order, Including a
        Temporary Injunction, a Temporary Asset Restraint, and Expedited Discovery

       Plaintiff Hangzhou Aoshuang E-Commerce Co., Ltd. (“Plaintiff”) seeks entry of an ex parte

temporary restraining order, including a temporary injunction against Defendants enjoining the

manufacture, importation, distribution, offering for sale, and sale of infringing products, a temporary

asset restraint, and expedited discovery in an action arising out of Section 43(a) of the Lanham Act (15

U.S.C. § 1125(a)), the Illinois Uniform Deceptive Trade Practices Act (815 ILCS § 510, et seq.), and the

U.S. Copyright Act (17 U.S.C. § 101, et seq.). A Memorandum of Law in Support hereof is filed

concurrently with this Motion.


Dated July 8, 2019
                                                               Respectfully Submitted,

                                                               /s/Adam E. Urbanczyk
                                                               Adam E. Urbanczyk
                                                               AU LLC
                                                               564 W. Randolph St. 2nd Floor
                                                               Chicago, IL 60661
                                                               (312) 715-7312
                                                               (312) 646-2501 (fax)
                                                               adamu@au-llc.com
                                                               ARDC No. 6301067
                                                               Counsel for Plaintiff Hangzhou Aoshuang E-
                                                               Commerce Co., Ltd.
